Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.gov.



               THE SUPREME COURT OF THE STATE OF ALASKA

RAYMOND DAPO,                                       )
                                                    )   Supreme Court No. S-17878
                      Appellant,                    )
                                                    )   Superior Court No. 4FA-15-01892 CI
      v.                                            )
                                                    )   OPINION
STATE OF ALASKA, DEPARTMENT                         )
OF HEALTH & SOCIAL SERVICES,                        )   No. 7593 – May 13, 2022
OFFICE OF CHILDREN’S SERVICES                       )
and TAUN LUCAS,                                     )
                                                    )
                      Appellees.                    )
                                                    )

              Appeal from the Superior Court of the State of Alaska,
              Fourth Judicial District, Fairbanks, Michael P. McConahy,
              Judge.

              Appearances: Michael C. Kramer and Robert John, Kramer
              and Associates, Fairbanks, for Appellant. Aisha Tinker Bray,
              Assistant Attorney General, Fairbanks, and Treg R. Taylor,
              Attorney General, Juneau, for Appellee State of Alaska. No
              appearance by Appellee Taun Lucas.

              Before: Winfree, Chief Justice, Maassen and Henderson,
              Justices. [Carney and Borghesan, Justices, not participating.]

              HENDERSON, Justice.

I.    INTRODUCTION
              A man filed suit against his adoptive mother for sexual abuse that allegedly
occurred 13 years earlier. He then agreed to release the adoptive mother from liability
in exchange for her filing a third-party equitable apportionment claim against the Office
of Children’s Services (OCS) and assigning the claim to him. OCS challenged the
validity of this assignment. The superior court agreed with OCS that the assignment of
the adoptive mother’s apportionment claim was void; it invalidated the assignment,
dismissed the claim with prejudice, and awarded OCS attorney’s fees. The man appeals.
Because a defendant prosecuting a third-party equitable apportionment claim possesses
nothing in the claim itself that may be assigned, we hold that such claims are not
assignable, and we affirm the superior court’s invalidation of the assignment in this case.
But we also conclude that it was error to dismiss the apportionment claim with prejudice;
we thus vacate the order of dismissal and remand for the court to provide the adoptive
mother a reasonable time to decide whether to pursue the claim herself.
II.    FACTS AND PROCEEDINGS
       A.     Facts
              Raymond Dapo was born in 1990. OCS1 assumed custody of him ten years
later and placed him with Taun Lucas, a foster parent who later adopted him. Dapo
claimed that Lucas then began sexually abusing him. Lucas denied that claim and
alleged that Dapo sexually assaulted her.
       B.     Proceedings
              In May 2015, when Dapo was 24 years old, he filed a complaint against
Lucas alleging that she had sexually abused him as a minor. During the subsequent




       1
              The responsible agency at the time was the Division of Family and Youth
Services, OCS’s predecessor agency. We use the acronym OCS for consistency and ease
of reference.

                                            -2-                                      7593
months, Dapo and Lucas negotiated an agreement. Dapo agreed to release Lucas from
liability for his sexual abuse claims in exchange for Lucas filing a third-party claim
against OCS for equitable apportionment and assigning the claim to Dapo.2 In
September 2015 Lucas followed through on the agreement and filed a third-party
apportionment claim against OCS.3
             OCS moved to dismiss Lucas’s apportionment claim on multiple grounds,
including that it was barred by the statute of repose4 and that it was non-assignable. The
superior court denied the dismissal motion, reasoning that the statute of repose was
unconstitutional as applied, but did not address OCS’s assignability argument. In State,
Office of Children’s Services v. Dapo (Dapo I)5 we granted OCS’s petition for review
on the statute of repose issue, vacated the superior court’s order, and “instructed the


      2
                  An equitable apportionment claim permits “a defendant, as a third-party
plaintiff, . . . to add as a third-party defendant any person whose fault may have been a
cause of the damages claimed by the plaintiff.” Alaska R. Civ. P. 14(c). “Judgment may
[then] be entered against [the] third-party defendant in favor of the plaintiff in
accordance with the third-party defendant’s respective percentage [apportioned] of fault
. . . .” Id.
      3
               Given the time elapsed since the underlying events transpired, Dapo would
likely have been barred from bringing his own claims against OCS by the two-year
statute of limitations in AS 09.10.070, even allowing for tolling under AS 09.10.140(a).
See Reasner v. State, Dep’t of Health &Soc. Servs., Off. of Child.’s Servs., 394 P.3d 610,
614-18 (Alaska 2017) (discussing statute of limitations and holding that legislature did
not remove limitations period for “negligence suits against non-perpetrators” when it
allowed suits against alleged perpetrators of specified sexual offenses to be brought “at
any time”). Lucas’s equitable apportionment claim against OCS, however, was not
subject to the statute of limitations in AS 09.10.070. See Alaska Gen. Alarm, Inc. v.
Grinnell, 1 P.3d 98, 106 (Alaska 2000).
      4
             AS 09.10.055.
      5
             No. S-16339 (Alaska Supreme Court Order, July 18, 2017).

                                           -3-                                      7593
superior court to first determine whether the statute of repose applied to Dapo’s claims
before considering its constitutionality.”6
             On remand, the superior court invited the parties to file additional briefing
to address the statute of repose. Both parties did so. OCS also renewed its argument that
apportionment claims are not assignable. The superior court again declined to address
OCS’s assignability argument; instead, the court held that the statute of repose barred
Lucas’s apportionment claim and dismissed it with prejudice. Dapo appealed, and we
reversed in Dapo v. State, Office of Children’s Services (Dapo II).7 We concluded that
the statute of repose applied to Lucas’s apportionment claim, but potentially applicable
exceptions precluded dismissal of the claim at that time.8 We thus remanded “to the
superior court for further proceedings consistent with [our] opinion.”9 We did not
address whether the apportionment claim was assignable.10
             OCS filed a motion for summary judgment on remand, contending that the
superior court should dismiss the apportionment claim with prejudice because no
exception to the statute of repose applied. OCS simultaneously filed a separate motion
to invalidate the assignment of the apportionment claim. OCS again renewed its
argument that apportionment claims are not assignable and also argued that the
assignment in this case was void on various public policy grounds. The court granted
OCS’s motion to declare the assignment void on public policy grounds, holding that

      6
              Dapo v. State, Off. of Child.’s Servs. (Dapo II), 454 P.3d 171, 174 (Alaska
2019) (referring to Dapo I).
      7
             Id.
      8
             Id. at 177-80.
      9
             Id. at 182.
      10
             See id. at 171-82.

                                              -4-                                   7593
“[t]he assignment of rights by a tortfeasor to her victim in order to pursue a time-barred
claim against a third party is invalid and void as against public policy.” The court did
not address the assignability of apportionment claims more generally and did not rule on
OCS’s summary judgment motion related to the statute of repose, instead determining
that motion to be moot. Despite its lack of ruling on that summary judgment motion, the
court dismissed Lucas’s apportionment claim with prejudice.
             OCS then moved for attorney’s fees against Dapo. Dapo responded that
Lucas should bear the liability for attorney’s fees because the assignment of her claim
was void, so it was her third-party complaint, not Dapo’s, that was dismissed. The
superior court awarded attorney’s fees against Dapo, explaining that Dapo was “the
source of this continued litigation.”
             Dapo appeals.
III.   STANDARDS OF REVIEW
             We review questions of law de novo, including whether a party has
standing to sue,11 whether the superior court correctly applied our mandate on remand,12
and whether an assignment of rights is valid.13 “The superior court’s procedural
decisions generally are reviewed for abuse of discretion.”14
IV.    DISCUSSION
       A.    The Superior Court Did Not Err By Allowing OCS To Challenge The
             Assignment Of Lucas’s Equitable Apportionment Claim.
             Dapo argues that the superior court made two fundamental errors when it


       11
             Bibi v. Elfrink, 408 P.3d 809, 814 (Alaska 2017).
       12
             Beal v. Beal, 209 P.3d 1012, 1016 (Alaska 2009).
       13
             Wichman v. Benner, 948 P.2d 484, 486-87, 487 n.2 (Alaska 1997).
       14
             Marcy v. Matanuska-Susitna Borough, 433 P.3d 1056, 1059 (Alaska 2018).

                                           -5-                                      7593
allowed OCS to challenge the assignment of Lucas’s equitable apportionment claim.
First, Dapo asserts that OCS lacked standing to challenge the assignment. Second, Dapo
contends that our prior decision in Dapo II precludes OCS’s challenge. We disagree.
              1.     OCS has standing to challenge the assignment.
              Dapo argues that OCS lacks standing “because the assignment does not
impact the scope or extent of OCS’s direct liability to Dapo.” According to Dapo, “the
assignment presents no issue as to OCS’s responsibility to pay its proportionate share of
damages.” OCS counters that it “has a substantial stake in the outcome of the
controversy” because it “would not be a party today” without the assignment.
              Standing in Alaska courts “is a ‘rule of judicial self-restraint based on the
principle that courts should not resolve abstract questions or issue advisory opinions.’ ”15
“[A] basic requirement of standing is adversity of interests.”16 This requirement ensures
“that parties will energetically pursue their opposing positions and present facts
necessary for the fair resolution of the case.”17        A party satisfies the adversity
requirement when the party has “a ‘sufficient personal stake’ in the outcome of the




       15
            Bibi, 408 P.3d at 816 (quoting Ruckle v. Anchorage Sch. Dist., 85 P.3d
1030, 1034 (Alaska 2004)).
       16
              Id. (alteration in original) (quoting Law Project for Psychiatric Rights, Inc.
v. State, 239 P.3d 1252, 1255 (Alaska 2010)).
       17
              Myers v. Robertson, 891 P.2d 199, 203 (Alaska 1995).

                                            -6-                                       7593
controversy and ‘an interest which is adversely affected by the complained-of
conduct.’ ”18 “Neither the interest nor the injury asserted need be great; ‘an identifiable
trifle is enough for standing to fight out a question of principle.’ ”19
              OCS has standing to challenge the assignment. Prior to the assignment
agreement, Lucas had responded to Dapo’s complaint but had not filed an equitable
apportionment claim. Dapo then agreed to release Lucas from liability contingent upon
Lucas filing an apportionment claim against OCS and assigning the claim to Dapo. In
other words, Lucas expressly undertook an obligation to initiate legal proceedings
against OCS — then did so — as part of the agreement to assign her apportionment claim
to Dapo. While Lucas could have pursued a claim against OCS absent the assignment
agreement, she would have no obligation to do so. OCS therefore has a “sufficient
personal stake” in this controversy and “an interest which is adversely affected by the
complained-of conduct.”20
              2.     OCS’s challenge was not already raised and resolved.
              Dapo also contends that the “limited scope of remand” in Dapo II precludes
OCS’s challenge to the assignment, relying on both the law of the case doctrine and his
interpretation of our mandate. OCS disagrees, noting that Dapo II “did not decide any
substantive issue concerning the assignment.”
              “The law of the case doctrine is ‘a doctrine of economy and of obedience


       18
               Keller v. French, 205 P.3d 299, 304 (Alaska 2009) (footnote omitted) (first
quoting Ruckle, 85 P.3d at 1040; and then quoting Alaskans for a Common Language,
Inc. v. Kritz, 3 P.3d 906, 915 (Alaska 2000)).
       19
             Gilbert M. v. State, 139 P.3d 581, 586 (Alaska 2006) (quoting Wagstaff v.
Superior Ct., Fam. Ct. Div., 535 P.2d 1220, 1225 n.7 (Alaska 1975)).
       20
            Keller, 205 P.3d at 304 (first quoting Ruckle, 85 P.3d at 1040; and then
quoting Alaskans for a Common Language, Inc., 3 P.3d at 915).

                                            -7-                                      7593
to the judicial hierarchy’ ”21 that “is ‘grounded in the principle of stare decisis’ and ‘akin
to the doctrine of res judicata.’ ”22 It “generally ‘prohibits the reconsideration of issues
which have been adjudicated in a previous appeal in the same case.’ ”23 “Even issues not
explicitly discussed in the first appellate opinion, but directly involved with or
necessarily inhering in the decision will be considered the law of the case.”24 And “when
a party appeals some aspects of a trial court decision but not others, the trial court’s
rulings on the non-appealed issues may become the law of the case following the
appellate decision.”25 “Previous decisions on such issues . . . should not be reconsidered
on remand or in a subsequent appeal except ‘where there exist “exceptional
circumstances” presenting a “clear error constituting a manifest injustice.” ’ ”26
              No court had adjudicated the validity of the assignment until the decision
underlying this appeal. Although OCS consistently argued to the superior court that the
assignment was void, that court previously declined to address OCS’s argument. Until
now, there was no superior court decision on the validity of the assignment to appeal.




       21
             Beal v. Beal, 209 P.3d 1012, 1017 (Alaska 2009) (quoting Dieringer v.
Martin, 187 P.3d 468, 473-74 (Alaska 2008)).
       22
             Id. at 1016 (first quoting Alaska R.R. Corp. v. Native Vill. of Eklutna, 142
P.3d 1192, 1201 (Alaska 2006); and then quoting State, Com. Fisheries Entry Comm’n
v. Carlson, 65 P.3d 851, 859 n.52 (Alaska 2003)).
       23
              Id. (quoting Carlson, 65 P.3d at 859 n.52).
       24
             Native Vill. of Eklutna, 142 P.3d at 1201(quoting Bowers Off. Prods., Inc.
v. Fairbanks N. Star Borough Sch. Dist., 918 P.2d 1012, 1014 (Alaska 1996)).
       25
              Beal, 209 P.3d at 1017.
       26
              Id. at 1016-17 (quoting Carlson, 65 P.3d at 859).

                                             -8-                                        7593
And we did not analyze the assignment in Dapo II,27 so its validity was not “directly
involved” or “necessarily inhering” in our decision.28 The law of the case doctrine thus
does not preclude OCS’s challenge to the assignment.
             Our mandate in Dapo II also does not prevent OCS from challenging the
assignment. Dapo misreads our prior mandate. In Dapo II we remanded to the superior
court “for further proceedings consistent with this opinion,”29 without providing any
specific instructions to the court.30 Contrary to Dapo’s assertions, we did not remand
specifically “for the parties to engage in litigation of the merits of Dapo’s claims.” Nor
did we decide any substantive issues concerning the validity of the assignment.31 OCS’s
motion to invalidate the assignment was thus consistent with our opinion, and the
superior court did not err by reaching the merits of OCS’s challenge to the assignment.
      B.     The Superior Court Did Not Err By Declaring The Assignment Of
             Lucas’s Equitable Apportionment Claim Void And Invalidating The
             Agreement Between Lucas And Dapo.
             On the merits Dapo argues that the superior court erred by declaring the
assignment void. He contends that “the assignment of causes of action between
otherwise-adverse parties to a transaction is routinely upheld” and analogizes equitable
apportionment to other claims like contribution, indemnity, and subrogation. OCS
responds that an equitable apportionment claim is not assignable because the defendant

      27
             See 454 P.3d 171, 171-82 (Alaska 2019).
      28
             Beal, 209 P.3d at 1017 (quoting Carlson, 65 P.3d at 859 n.52).
      29
             Dapo II, 454 P.3d at 182.
      30
              Cf. Dieringer v. Martin, 187 P.3d 468, 474 (Alaska 2008) (discussing prior
decision remanding to superior court “for reconsideration of attorney’s fees and fees of
the personal representative in light of the conclusions expressed herein”).
      31
             See Dapo II, 454 P.3d at 171-82.

                                           -9-                                      7593
possesses nothing to convey. We agree with OCS and conclude that equitable
apportionment claims are not assignable.32 Furthermore, because the assignment was an
essential part of the exchange, the agreement between Lucas and Dapo is unenforceable.
             1.     Equitable apportionment claims are not assignable because the
                    defendant possesses nothing to convey.
             Equitable apportionment is a mechanism for defendants “to mitigate their
damages by filing third-party claims against other potentially responsible persons.”33
This “vindicat[es] not just the right of defendants to have damages apportioned in
accordance with their fault, but the commensurate duty of responsible third parties to pay
plaintiffs.”34 Alaska Civil Rule 14 defines the procedure for equitable apportionment,
permitting “a defendant, as a third-party plaintiff, [to] join any party whose fault may
have been a cause of the damages claimed by the plaintiff.”35 If the defendant’s third-
party claim succeeds, the court can enter judgment in favor of the plaintiff against the
third-party defendant according to the percentage of apportioned fault.36
             When an assignor assigns a legal claim to an assignee, what is assigned is




      32
             Dapo also faults the superior court for ostensibly relying on “the perceived
moral character of the assignor” to invalidate the assignment on public policy grounds,
and he challenges one of the court’s factual findings. We do not address these arguments
because we conclude that equitable apportionment claims are not assignable for other
reasons, and the challenged factual finding is irrelevant.
      33
             Alaska Gen. Alarm, Inc. v. Grinnell, 1 P.3d 98, 101 (Alaska 2000).
      34
             Id. at 102.
      35
             Id. at 101 (citing Alaska R. Civ. P. 14(c)).
      36
            Pagenkopf v. Chatham Elec., Inc., 165 P.3d 634, 642 (Alaska 2007) (citing
Alaska R. Civ. P. 14(c)).

                                          -10-                                      7593
called a “chose in action.”37 A chose in action is a proprietary right to a debt, money, or
thing that can be recovered through a lawsuit.38 Examples include “debts of all kinds,
tort claims, rights to recover possession or ownership of real or personal property,
various kinds of instruments and documents which embody property rights, and rights
to intangible property.”39 The right must be “part of a person’s estate, assets, or property,
as opposed to a right arising from the person’s legal status.”40
              Dapo is correct that, as a general rule, most legal claims can be assigned.41
We have previously held, for example, that claims for contribution, indemnity, and




       37
            See 9 JOHN E. MURRAY, JR., CORBIN ON CONTRACTS § 47.2 (rev. ed. 2007);
PADRM Gold Mine, LLC v. Perkumpulan Inv. Crisis Ctr. Dressel - WBG, 498 P.3d
1073, 1076-77 (Alaska 2021) (discussing involuntary assignment of legal malpractice
claims).
       38
              See Chose In Action, BLACK’S LAW DICTIONARY (9th ed. 2009), quoted
with approval in McDonnell v. State Farm Mut. Auto. Ins. Co., 299 P.3d 715, 720 n.15
(Alaska 2013) (defining “chose in action” as “1. A proprietary right in personam, such
as a debt owed by another person, a share in a joint-stock company, or a claim for
damages in tort. . . . 2. The right to bring an action to recover a debt, money, or thing.
3. Personal property that one person owns but another person possesses, the owner being
able to regain possession through a lawsuit.”).
       39
          9 MURRAY, JR., supra note 36, § 47.2 (citing RESTATEMENT (SECOND) OF
CONTRACTS § 316 cmt. a. (AM. L. INST. 1981)).
       40
              Right, Proprietary Right, BLACK’S LAW DICTIONARY (11th ed. 2019).
       41
             See PADRM Gold Mine, LLC, 498 P.3d at 1077 (“We have recognized as
a general rule that ‘a cause of action can be assigned if it survives’ the death of the
prospective plaintiff. And the Alaska legislature has specified that all claims besides
defamation survive.” (footnote omitted) (first quoting Andersen v. Edwards, 625 P.2d
282, 290 (Alaska 1981); and then citing AS 09.55.570)).

                                            -11-                                       7593
subrogation are assignable.42 These claims fall squarely within the definition of “chose
in action” because they vindicate the assignor’s right to recover something owed
independent from the assignor’s legal status.43 After an assignment of one of these
claims, the assignee receives the assignor’s right to recover and can vindicate this right
through a lawsuit.
              Equitable apportionment claims are fundamentally different because they
arise directly from a person’s legal status as a defendant and do not vindicate the right
to recover something owed. The role of the third-party plaintiff in an equitable
apportionment claim is inextricably intertwined with the role of the defendant. Under
Civil Rule 14(c), “a defendant, as a third-party plaintiff, may” join other potentially
responsible third parties.44 The third-party plaintiff has no independent right to recover
from the apportionment claim; instead, the defendant benefits from the claim prevailing
in the form of reduced damages, and “the plaintiff [then benefits] in the form of a third-
party judgment ensuring full payment.”45 OCS correctly notes that the third-party
plaintiff, Lucas, “seeks solely to shift some or all of the liability for [Dapo’s] damages”
from herself to the third-party defendant, OCS.
              To understand the issue with Lucas’s assignment, it is helpful to consider
how a hypothetical assignment of an equitable apportionment claim to a non-party
assignee would function. Once the defendant assigns the claim, the non-party assignee
would become the third-party plaintiff and undertake the burden of prosecuting the claim


       42
              Deal v. Kearney, 851 P.2d 1353, 1355-56 (Alaska 1993).
       43
            See id. at 1356 (noting that “the injury would be an incurrence of a
monetary obligation to [another] party”).
       44
              Alaska R. Civ. P. 14(c) (emphasis added).
       45
              Pagenkopf v. Chatham Elec., Inc., 165 P.3d 634, 642 (Alaska 2007).

                                           -12-                                      7593
against the third-party defendant. Yet were the assignee to prevail, the assignee would
recover nothing: the result would only reduce the defendant-assignor’s apportioned fault
and allow the plaintiff to recover proportionately from the third-party defendant. Despite
having been purportedly assigned a claim, the assignee would have no right to recover
on the claim, as only the plaintiff would be entitled to those funds. The fact that here
Dapo is both the plaintiff and the assignee does not defeat the fallacy of this assignment.
              Given that third-party equitable apportionment claims arise from a person’s
legal status as a defendant and could not provide an assignee a right to recover, we
conclude that they fall outside the definition of “chose in action” and are not assignable.
We therefore affirm the superior court’s decision invalidating the assignment of Lucas’s
apportionment claim to Dapo.
              2.     The agreement between Dapo and Lucas is unenforceable
                     without the assignment.
              When a provision of an agreement is found to be unenforceable, a court
may enforce the rest of the agreement if the provision “is not an essential part of the
agreed exchange.”46 If the unenforceable provision is essential to the exchange, “the
inequality [between the parties’ performances] will be so great as to make the entire
agreement unenforceable.”47 Likewise, “courts try to give effect to agreements the
parties have made, not to agreements the parties have not made but that the courts think
would have been just.”48 A court thus cannot enforce an agreement without an essential
provision because “the court cannot be sure that in that provision’s absence the parties



       46
          Zerbetz v. Alaska Energy Ctr., 708 P.2d 1270, 1282 (Alaska 1985) (quoting
RESTATEMENT (SECOND) OF CONTRACTS § 184(1) (AM. L. INST. 1981)).
       47
              Id. (quoting RESTATEMENT (SECOND) OF CONTRACTS § 184 cmt. a).
       48
              Id.

                                           -13-                                      7593
would have agreed at all.”49 Whether the provision is essential “depends on its relative
importance in the light of the entire agreement between the parties.”50
             The assignment of Lucas’s apportionment claim to Dapo was essential to
their agreed exchange. As noted above, Lucas had not filed an apportionment claim
prior to the assignment agreement. After signing the assignment agreement and filing
the apportionment claim, Lucas testified at an early hearing in the case that she did not
want to participate in the lawsuit. Dapo’s attorney also explained during the hearing that
OCS “is essentially [Dapo’s] target defendant” and that Dapo “believes OCS is
responsible for all the damages he’s suffered.” And as OCS notes, Lucas has essentially
“been a non-participant in this litigation” since the assignment.51 This demonstrates that
the assignment of Lucas’s apportionment claim was of paramount interest to both parties,
and without it we cannot be sure that the parties would have reached an agreement at
all.52 Therefore, the entire agreement between Dapo and Lucas is unenforceable.
      C.     It Was An Abuse Of Discretion To Dismiss Lucas’s Equitable
             Apportionment Claim With Prejudice.
             After invalidating the assignment agreement, the superior court dismissed
Lucas’s apportionment claim with prejudice. Dapo argues this was error, noting that the
claim remains potentially viable even if the assignment of the claim is invalid. We agree.
             In Dapo II we reversed the dismissal of Lucas’s apportionment claim
because we held that it “may fall within” an exception to the statute of repose when


      49
             Id. at 1282-83.
      50
             Id. at 1282 (quoting RESTATEMENT (SECOND) OF CONTRACTS § 184 cmt. a).
      51
            See also Dapo II, 454 P.3d 171, 174 (Alaska 2019) (“No appearance by
Appellee Taun Lucas.”).
      52
             See Zerbetz, 708 P.2d at 1282-83.

                                          -14-                                      7593
“taking all facts in the light most favorable to . . . the non-moving party.”53 We did not
express a view on the ultimate viability of the claim, making it clear that we did “not
mean to preclude summary judgment if the superior court determines that ‘no reasonable
person could discern a genuine factual dispute on a material issue.’ ”54 No such
determination has yet been made.
             It was an abuse of discretion to dismiss the apportionment claim with
prejudice. “An involuntary dismissal with prejudice is a harsh sanction which should
only be applied in extreme cases.”55 The conclusion that apportionment claims are not
assignable does not impact the viability of Lucas’s apportionment claim against OCS.
Nor does it warrant denying Lucas the opportunity to pursue her claim — if she so
desires. We thus vacate the dismissal of Lucas’s apportionment claim. On remand, the
superior court should allow Lucas a reasonable opportunity to decide whether to pursue
her claim. The court should bear in mind that Lucas may want to seek advice from
independent counsel prior to making a decision, especially given that Dapo’s agreement
to release her from liability is no longer enforceable.
      D.     We Vacate The Award Of Attorney’s Fees To OCS.
             Because we vacate the superior court’s dismissal of Lucas’s apportionment
claim, we also vacate the court’s attorney’s fee award. We express no view on the
propriety of awarding attorney’s fees to OCS against Dapo under Alaska Civil Rule 82.
V.    CONCLUSION
             We AFFIRM the superior court’s order invalidating the assignment


      53
             Dapo II, 454 P.3d at 177-80.
      54
            Id. at 180 (quoting Christensen v. Alaska Sales & Serv., Inc., 335 P.3d 514,
520 (Alaska 2014)).
      55
             Tenala, Ltd. v. Fowler, 921 P.2d 1114, 1124 (Alaska 1996).

                                           -15-                                     7593
agreement, VACATE the court’s orders dismissing Lucas’s equitable apportionment
claim and awarding attorney’s fees to OCS, and REMAND with instructions to provide
Lucas a reasonable time to decide whether to pursue her apportionment claim.




                                       -16-                                    7593